SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Sino Gas International Holdings, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 82935T104 (CUSIP Number) Asher S. Levitsky P.C. Ellenoff Grossman & Schole LLP 150 East 42nd Street, 11th Floor New York, New York 10017 212-370-1300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 12, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box:o . The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 82935T104 1.Name of Reporting Persons: Ching Kuen LEE I.R.S. Identification No. of Above Persons (entities only)NA 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3.SEC Use Only 4.Source of Funds (See Instructions) PF 5.Check if Disclosure of Legal Proceedings is Required Pursuant To Items 2(d) or 2(e) o 6.Citizenship or Place of Organization Hong Kong Number of shares beneficially owned by each reporting person with: 7.Sole Voting Power 8.Shared Voting Power 9.Sole Dispositive Power 10. Shared Dispositive Power 11.Aggregate Amount Beneficially Owned by Each Reporting Person 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [ ] 13Percent of Class Represented by Amount in Row (11) 26.1% 14.Type of Reporting Person IN CUSIP No. 82935T104 1.Name of Reporting Persons: Leading King Investment Limited I.R.S. Identification No. of Above Persons (entities only). NA 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3.SEC Use Only 4.Source of Funds (See Instructions) OO 5.Check if Disclosure of Legal Proceedings is Required Pursuant To Items 2(d) or 2(e) o 6.Citizenship or Place of Organization British Virgin Islands Number of shares beneficially owned by each reporting person with: 7.Sole Voting Power 0 8.Shared Voting Power 9.Sole Dispositive Power 0 10. Shared Dispositive Power 11.Aggregate Amount Beneficially Owned by Each Reporting Person 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13Percent of Class Represented by Amount in Row (11) 19.7% 14.Type of Reporting Person
